Citation Nr: 1712751	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-14 726	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1970.  The Veteran died in January 2005.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case was most recently certified to the Board by the Nashville, Tennessee RO.  

The appellant testified at a hearing before the undersigned Veterans Law Judge in December 2014 at the Nashville RO.  A transcript of that hearing is of record.

In a decision dated January 2015 the Board determined that new and material evidence had been received to reopen the claim and remanded for additional development at that time.

In a Supplemental Statement of the Case dated June 20116 the denial of the appellant's claim was continued.  The appellant filed a VA Form 9 to appeal the continued denial back to the Board and indicated that she wished to have another hearing.  In a recent decision the Court of Appeals for Veterans Claims (CAVC) indicated that the Board had a duty to provide additional hearings at an appellant's request under certain circumstances.  See Cook v. Snyder, 28 Vet. App. 330 (2017).  However, the Court's decision laid out specific criteria that would trigger this duty, most pertinent to the case at hand is the criteria that the second hearing follow a remand from CAVC.  Id.  As this case has not reached CAVC's jurisdiction the holding in Cook is not applicable and the appellant is not entitled to a second hearing before the Board. 


FINDINGS OF FACT

1.  The Veteran died in January 2005.

2.  The Veteran's death certificate shows that the immediate cause of death was Hypertensive Cardiovascular Disease.  Lung cancer was listed as a significant condition contributing to death but not resulting in the underlying cause of death. 

3.  During his lifetime the Veteran had not established service connection for any disability.  

4.  The Veteran has confirmed service in Vietnam and is presumed to have been exposed to herbicides.

5.  Lung cancer is presumed to have been incurred during active service; however, the Veteran's lung cancer did not contribute substantially or materially to death, combine to cause death, or aid or lend assistance to the production of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record includes VA treatment records dated from June 1991 to November 2004, verification of the Veteran's service in the Republic of Vietnam, and a VA medical opinion pursuant to the Board's January 2015 remand.  The RO made a request to the appellant for private medical records in March 2016, however no response was received.  The RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection for Cause of Death

The appellant, the Veteran's widow, contends that the Veteran's death was caused by lung cancer, which was related to his exposure to Agent Orange during service.  The appellant further contends that the Veteran's lung cancer either caused his death or contributed to his hypertensive cardiovascular disease, which caused his death.

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Specific to the appellant's claim, the list of diseases which are covered by this presumption includes lung cancer.  38 C.F.R. § 3.309 (e).  The evidence confirms that the Veteran served in Vietnam.  The evidence also confirms that the Veteran was diagnosed with lung cancer during his lifetime.  In October 1999 the Veteran underwent lung surgery, specifically a left upper lobectomy, at Baptist Memorial Healthcare to remove a carcinoma on the left upper lobe.  Accordingly, exposure to herbicides in service is conceded and it is presumed that the Veteran's lung cancer is related to that exposure.  

The Veteran's death certificate, dated January 2005, listed hypertensive cardiovascular disease as the immediate cause of death.  There were nothing listed under the section addressing any conditions leading to the immediate cause of death, meaning underlying causes.  However, lung cancer was noted as a significant condition that contributed to death, but did not result in the underlying cause of death.  

Thus, lung cancer was a contributory cause of death.  However, to establish service connection for lung cancer as a contributory cause of death, there must be evidence that the lung cancer was causally connected to the death and "contributed substantially or materially" to death, "combined to cause death," or aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c)(1).  

There are no further records from Baptist Memorial Healthcare after the October 1999 surgery.

There is no contemporaneous medical evidence of record, coinciding with time period of the Veteran's death, showing that he was being treated for lung cancer or any residuals of lung cancer by VA.  Similarly VA treatment records are silent for any cancer treatments in the years between the Veteran's cancer diagnosis and death.  The only mention of the Veteran's lung cancer in the VA medical records is found in the medical history reports.  A May 2004 chest x-ray report noted significant left apical pleural thickening and scarring in the left perihilar area, which was noted to be unchanged since previous examination in June 2002.  

At the November 2014 hearing before the undersigned VLJ the appellant testified that all of the Veteran's cancer treatment was conducted at Baptist Memorial Healthcare, the private medical facility where his surgery was done.  The appellant further testified that the Veteran complained that he was tired all the time following his lung cancer surgery until his death in 2005.

Pursuant to the Board remand, a VA physician reviewed the record and offered an opinion in June 2016.  The VA physician noted that there was no medical evidence showing that the Veteran was receiving any treatment for his lung cancer in the years prior to his death.  His lung cancer appears to have been in remission for several years prior to his death.  The examiner opined that the immediate cause of death was noted to be hypertensive cardiovascular disease and there is no medical evidence that the Veteran's lung cancer or subsequent treatment had any significant effect upon this condition.

Based on a review of the record, entitlement to service connection for the cause of the Veteran's death is not warranted.  As noted, despite requesting information for the appellant necessary to obtain any records, there are no further post-operative private medical treatment records concerning the Veteran's lung cancer.  The appellant maintained that the Veteran's cancer was treated exclusively by Baptist Memorial Healthcare.  The VA medical records do not contain any information pertaining to the Veteran's lung cancer apart from its mention in the Veteran's medical history. 

The statements of the appellant regarding the Veteran's condition prior to his death are acknowledged.  However, the VA treatment records shortly before the Veteran's death provide no indication that his cancer had continued or that he was experiencing residuals from his cancer or any cancer treatments.  

While the appellant has set forth various theories as to the relationship between the Veteran's lung cancer and his death, there is no evidence that she is qualified to render a medical opinion as to whether the cancer caused or contributed to his death.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue in this case, whether the Veteran's lung cancer contributed substantially or materially to death, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, her statements, without some form of objective medical corroboration, are not probative.  

What is left is the June 2016 opinion of the VA physician.  After considering the evidence of record the examiner concluded that, in the absence of any treatment, the Veteran's cancer appeared to have gone into remission in the years leading up to his death and there was no medical evidence that the lung cancer or subsequent treatments had any significant effect on the hypertensive cardiovascular disease that caused his death. 

Although that physician did not provide an extensive rationale for his conclusion, considering his opinion in the context of the evidence of record including his observations regarding the treatment records and history, his opinion is entitled to some probative weight. See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

As the preponderance of the evidence is against a finding that the Veteran's lung cancer caused or contributed significantly to his death, service connection for cause of death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


